Citation Nr: 0003453	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  97-28 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from January 1973 to March 
1975.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the veteran's claim on 
appeal.  The veteran appealed that decision to the BVA and 
the case was referred to the Board for appellate review.  

During the course of this appeal, the veteran moved his 
residence from the State of Illinois to the State of Iowa, 
and the claim was transferred to the jurisdiction of the RO 
in Des Moines, Iowa.  In statements dated in December 1998 
and January 1999, the veteran requested that his personal 
hearing be canceled, and that the case be forwarded to the 
Board. 


FINDING OF FACT

Low back pain/strain has not been shown by competent medical 
evidence to be causally or etiologically related to service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
low back pain is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he suffered an unspecified back 
disorder in service in 1973, and that he still suffers from 
such a disorder.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

Before reaching the merits of the veteran's claim, the 
threshold question which must be answered in this case is 
whether the veteran has presented a well grounded claim for 
service connection.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  In this regard, the veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a) (West 1991); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  If the evidence presented by the 
veteran fails to meet this threshold level of sufficiency, no 
further legal analysis need be made as to the merits of the 
claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (established by medical, or in 
some cases lay, evidence); and competent evidence of a nexus 
between the in-service injury or disease and the current 
disability (established by medical evidence).  See generally 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997) cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).

Service medical records noted no complaints of, or treatment 
for, any disorder of the back.  The veteran's separation 
examination report indicated that there were no abnormalities 
of the veteran's spine.

VA treatment records from October 1993 reported that the 
veteran had fallen while taking out the garbage at home.  The 
assessment was lumbosacral strain.  Treatment records from 
November and December 1993 continued to report a diagnosis of 
chronic low back pain.  An undated entry noted that the 
veteran had slipped the week before and hurt his back.  In 
May 1995, the veteran complained of chronic pain in the feet, 
knees and back.  A March 1998 VA examination report contained 
a diagnosis of chronic low back pain/strain.

Following a careful review of all the evidence in this case, 
the Board finds that the veteran has not met all of the 
elements of a well grounded claim.  There is no evidence of a 
back disorder in service, and none of the post-service 
medical records contain a medical opinion that his current 
back disorder is related to service.  Given the absence of 
medical evidence of a back disorder in service, and of a 
nexus between the veteran's current back pain/strain and 
service, a plausible claim for service connection for low a 
back pain disorder not been presented.  See Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  Consequently, such claim is 
not well grounded and must, therefore, be denied.  
38 U.S.C.A. § 5107(a).

Furthermore, the Board is unaware of any information in this 
matter that would put the VA on notice that any additional 
relevant evidence may exist, which, if obtained would well 
ground the veteran's claim.  See generally McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997).  The Board views its 
discussion as sufficient to inform the veteran of the 
elements necessary to complete his application for a claim 
for service connection for the claimed disability.  Id.


ORDER


Evidence of a well grounded claim for service connection for 
a low back disorder not having been submitted, the appeal is 
denied.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

 

